 



Exhibit 10.19
LEASE MODIFICATION AGREEMENT
     THIS LEASE MODIFICATION AGREEMENT (this “Agreement”) is made and entered
into to be effective as of the 1st day of March, 2007, by and between BROOKS
PROPERTIES I, LLC, a Delaware limited liability company (“Landlord”), and EFTC
OPERATING CORP., a Delaware corporation (“Tenant”).
     WHEREAS, Brooks, LLC, as landlord, and EFTC Corporation, a Colorado
corporation, as tenant, entered into that certain Lease Agreement dated April
[the exact day is left blank], 2001, as amended (collectively, the “Lease”),
covering the Leased Premises located at 104 Glenn Street, Lawrence, MA;
     WHEREAS, EFTC Corporation, a Colorado corporation, changed its name to EFTC
Operating Corporation;
     WHEREAS, effective March 7, 2002, EFTC Operating Corporation, a Colorado
corporation, merged with and into EFTC Operating Corp., a Delaware corporation;
     WHEREAS, Landlord is now the owner and holder of the landlord’s right,
title and interest under the Lease, and Tenant is now the owner and holder of
the tenant’s right, title and interest under the Lease;
WHEREAS, the term of the Lease expires on March 31, 2011 (the “Expiration
Date”); and
     WHEREAS, Landlord and Tenant mutually desire to modify the Lease prior to
the Expiration Date, subject to and upon the terms and conditions set forth
herein.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
between the parties contained herein, the parties hereby agree as follows:
     1. Vacated Premises; Newly Occupied Premises. On or before the Completion
Date (as that term is defined in Section 3 below), Tenant will vacate fifty six
thousand three hundred twenty five square feet (56,325) of the Premises (the
“Vacated Premises”) and continue to occupy sixteen thousand six hundred seventy
five (16,675) square feet of the Premises (the “Newly Occupied Premises”). The
Newly Occupied Premises are shown as “A” in Exhibit A and the Vacated Premises
are shown as “B” in Exhibit A. Upon vacating the Vacated Premises, Tenant’s
obligations, duties and liabilities with respect to the Vacated Premises shall
terminate. From and after March 1, 2007, Tenant shall not be obligated to pay
base rent or additional rent with respect to the Vacated Premises. From and
after March 1, 2007, monthly base rent for the Newly Occupied Premises shall be
$12,849.00, subject to adjustment in base rent, if any, as expressly provided in
the Lease. Effective as of March 1, 2007, Tenant’s adjusted Pro Rata Share
(relative to the leasing of the Newly Occupied Premises) shall be 8.10%.

1



--------------------------------------------------------------------------------



 



     2. Modification of Lease; Lease Modification Payment. The Lease shall be
modified as of March 1, 2007, subject to the terms of this Agreement. Tenant
shall pay to Landlord an amount equal to $1,080,205 in consideration for
Landlord’s agreement to modify the Lease (the “Lease Modification Payment”). On
February 27, 2007, Tenant paid $56,250.00 for March 2007 rent pursuant to the
Lease. Landlord agrees to allocate $43,401.00 of this payment to reduce the
Lease Modification Payment, resulting in a net payment to Landlord of
$1,036,804.00. The net Lease Modification Payment is due no later than April 2,
2007, and in the event Tenant fails to pay the net Lease Modification Payment by
such date, this Lease Modification Agreement and the agreements contained herein
shall be null and void as if the Lease were never modified.
     3. Improvements. Tenant will pay for the Improvements and costs required to
demise Tenant’s Newly Occupied Premises. A description of those improvements and
a summary of those costs is included as Exhibit B. Landlord will allow Tenant to
utilize a portion of the Vacated Premises (at no charge to Tenant) for the
purpose of minimizing disruption to Tenant’s manufacturing operations during the
construction of such improvements. The date when regulatory approvals are
obtained to occupy the Newly Occupied Premises is referred to herein as the
“Completion Date.”
     4. Removal of Tenant’s Property; Repair of Damage. Within ten (10) days of
the Completion Date, Tenant shall remove all of Tenant’s furniture, equipment,
trade fixtures and inventory from the Vacated Premises and repair any material
damage to the Vacated Premises including that caused by Tenant’s removal of its
furniture, equipment, trade fixtures and inventory (it being the understanding
of the parties that Tenant shall not be required to repair minor damages to the
Leased Premises, including dents, nail holes, scrapes and scratches).
     5. Additional Rent. Notwithstanding anything in this Agreement to the
contrary, Tenant (to the extent of any deficiencies) and Landlord (to the extent
of any overpayments) shall remain liable for all year-end adjustments relative
to the calendar year ending December 31, 2006, as provided in Sections 7.4 and
7.5 of the Lease, with respect to Tenant’s Pro Rata Share of Operating Costs and
insurance costs, which obligations shall survive the termination of the Lease.
Such adjustments shall be paid at the time, in the manner and otherwise in
accordance with the terms of the Lease, unless otherwise specified herein. Any
refunds resulting from Tenant’s reduction, protest or refund proceedings under
Section 7.2 of the Lease shall belong to Tenant, which shall survive the
termination of the Lease.
     6. Defined Terms. Any capitalized term not defined herein shall have the
meaning assigned to it in the Lease.
     7. Entire Agreement. This Agreement contains all of the agreements of the
parties hereto with respect to the subject matter hereof and no prior agreement,
understanding, or representation pertaining to any such matter shall be
effective for any purpose. No provision of the Lease or this Agreement may be
amended or added to except by an express agreement in writing signed by the
parties hereto or their respective successors in interest.

2



--------------------------------------------------------------------------------



 



     8. Counterparts. For convenience of the parties hereto, this Agreement may
be executed in any number of counterparts with the same effect as if all parties
hereto had signed the same document. All such counterparts shall be construed
together and shall constitute one instrument, but in making proof hereof it
shall only be necessary to produce one such counterpart.
     9. Invalidity. If any covenant, condition, or provision herein contained is
held to be invalid by final judgment of any court of competent jurisdiction, the
invalidity of such covenant, condition, or provision shall not in any way affect
any other covenant, condition, or provision herein contained.
     10. Binding Contract. The terms and provisions hereof shall be binding upon
and inure to the benefit of the parties hereto, their transferees,
representative, successors and assigns.
     11. Authority. Tenant represents to Landlord as follows: Tenant has full
right and authority to enter into this Agreement; Tenant’s execution of this
Agreement does not result in the violation of any law or the breach of any
agreement to which Tenant may be bound; and upon execution by Tenant and
Landlord, this Agreement shall be an enforceable agreement binding upon Tenant
in accordance with the terms hereof. Landlord represents to Tenant as follows:
Landlord has full right and authority to enter into this Agreement; Landlord’s
execution of this Agreement does not result in the violation of any law or the
breach of any agreement to which Landlord may be bound; and upon execution by
Tenant and Landlord, this Agreement shall be an enforceable agreement binding
upon Landlord in accordance with the terms hereof.
     12. Governing Law. This Agreement and the rights and duties of the parties
hereto shall be controlled by and interpreted in accordance with the laws of the
State in which the Leased Premises are located.
     13. Security Deposit. Landlord will return a portion of the Security
Deposit in the amount of $26,540.00 to Tenant no later than 30 days after the
occurrence of the Completion Date provided that any repairs required to be made
by Tenant have been made.
     14. Representations. As of the date of this Agreement, neither Landlord nor
Tenant are in breach or default of any of their respective duties or obligations
under the Lease. As of the date of this Agreement, Landlord owns the Property
and the Leased Premises, and Landlord is not prohibited from entering into this
Agreement or from modifying the Lease. Landlord hereby confirms that Landlord
holds no liens or security interests in any of Tenant’s property, equipment or
inventory. Without limiting the foregoing, Landlord hereby confirms that Tenant
has paid Base Rent and Additional Rent under the Lease through and including
March 31, 2007.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement as of
the date first above written.

3



--------------------------------------------------------------------------------



 



LANDLORD:
BROOKS PROPERTIES I, LLC, a Delaware limited liability company
By: /s/ Joseph Friedman
Name: Joseph Friedman
Title: Authorized Agent
TENANT:
EFTC OPERATING CORP., a Delaware corporation
By: /s/ James A. Doran
Name: James A. Doran
Title: Treasurer

4